 Case: 1:19-cr-00226 Document #: 230 Filed: 01/28/21 Page 1 of 1 PageID #:1047

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                      Case No.: 1:19−cr−00226
                                                        Honorable Virginia M. Kendall
Robert M. Kowalski, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, January 28, 2021:


        MINUTE entry before the Honorable Virginia M. Kendall as to Robert M.
Kowalski. Status hearing held via Video Conference on 1/28/2021. Defendant Kowalski
was unable to appear via video and appeared via Teleconference. Oral argument heard
regarding Defendant's Motion to Modify Bond Conditions [220]. Defendant's Motion to
Modify Bond Conditions [220] is denied. The Government shall Respond to Defendant's
Motion to compel [219], Motion to modify protective Order [221], and Motion to Dismiss
Indictment [227] by 2/17/2021; Defendant Kowalski's Reply due by 3/3/2021. Defendant
shall Reply to Motions to Compel [216], [217] and [218] by 2/10/2021. Status hearing set
for 3/4/2021 at 10:00 AM which will proceed in person in Courtroom 2503. By agreement
of Parties, and pursuant to Title 18, Section 3161(h)(7)(B)(iv) time is hereby excluded to
3/4/2021 for the filing and review of Pretrial Motions. Mailed notice (lk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
